  Case: 2:17-cr-00146-ALM Doc #: 89 Filed: 12/19/18 Page: 1 of 20 PAGEID #: 431



                                                -1-
                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION


UNITED STATES OF AMERICA,
                                                             Case No. 2:17-cr-146
               Plaintiff,
                                                             JUDGE ALGENON L. MARBLEY



DARRELL BRYANT AND
GIFTY KUSI,

               Defendants.



                                       VERDICT FORM


                                             Count I

       Wethejury,in theabove entitled case, unanimously find the Defendant, Darrell Bryant

                              Not Guilty                             Guilty

of knowingly and willfiilly combining, conspiring, confederating, and agreeing with others,
to violate 18 U.S.C. §1347, that is, to execute a scheme to defi'aud a health care benefit program
as defined in 18 U.S.C. §24(b), that is the Ohio Medicaid Program, in connection withthe
delivery or payment for health carebenefits, items or services, as charged in Count 1 of the
Indictment.


                                       Jurors' Signatures
 Case: 2:17-cr-00146-ALM Doc #: 89 Filed: 12/19/18 Page: 2 of 20 PAGEID #: 432



                                      =2=    d              ^




                Tit
SIGNED TfflS /^DAY 0F2:£^ 2018.
  Case: 2:17-cr-00146-ALM Doc #: 89 Filed: 12/19/18 Page: 3 of 20 PAGEID #: 433



                                        -3-
                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


UNITED STATES OF AMERICA,
                                                            Case No. 2:17-cr-146
               Piaintiir,
                                                           JUDGE ALGENON L. MARBLEY
       V.



DARRELL BRYANT AND
GIFTY KUSI,

               Defendants.



                                      VERDICT FORM


                                            Count I

       We the jury, in the above entitledcase, unanimously find the Defendant, Gifty Kusi

                              Not Guilty                           Guilty

of knowingly and willfully combining, conspiring, confederating, and agreeing with others,
to violate 18U.S.C. §1347, thatis, to execute a scheme to defi-aud a health care benefit program
as defined in 18 U.S.C. §24(b), that is the Ohio Medicaid Program, in connection with the
delivery or payment for health care benefits, itemsor services, as charged in Count 1 ofthe
Indictment.



                                      Jurors' Signatures                        _      ZD
 Case: 2:17-cr-00146-ALM Doc #: 89 Filed: 12/19/18 Page: 4 of 20 PAGEID #: 434




                'J"
SIGNED THIS/f DAY OFDg ^2018.
 Case: 2:17-cr-00146-ALM Doc #: 89 Filed: 12/19/18 Page: 5 of 20 PAGEID #: 435


                                             -5-
                       FOR THE SOUTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

UNITED STATES OF AMERICA,
                                                          Case No. 2:17-cr-146
              Plaintiff,
                                                          JUDGE ALGENON L. MARBLEY
      V.



DARRELL BRYANT AND
GIFTY KUSI,

              Defendants.



                                     VERDICT FORM


                                           Count H


       We the jury, in the above entitled case, unanimously find the Defendant, Darrell Bryant

                             Not Guilty                            Guilty


ofknowingly and willfully executing and attempting to execute ascheme or artifice to defraud a
health care benefit program as defined by 18 U.S.C. §24(b), in connection with the delivery of,
or payment for, health care benefits, items, or services by submitting fraudulent claims to
Medicaid for compound creams never provided to patients, fi-om on or about January 11,2013
through on or about April 21,2017, in the Southern District ofOhio, as charged in Count 2ofthe
Indictment.




                                      Jurors' Signatures
 Case: 2:17-cr-00146-ALM Doc #: 89 Filed: 12/19/18 Page: 6 of 20 PAGEID #: 436




SIGNED TfflS A'6aY OF17^^. 2018.
  Case: 2:17-cr-00146-ALM Doc #: 89 Filed: 12/19/18 Page: 7 of 20 PAGEID #: 437



                                               -7-
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


UNITED STATES OF AMERICA,
                                                            Case No. 2:17-cr-146
               PlaintifT,
                                                            JUDGE ALGENON L. MARBLEY
       V.



DARRELL BRYANT AND
GIFTY KUSI,

               Defendants.



                                        VERDICT FORM


                                             Count II


       We the jury, in the above entitled case, unanimously find the Defendant, Gifty Kusi


                            X   Not Guilty                         Guilty

of knowingly and willfiilly executing and attempting to execute a scheme or artifice to defraud a
health care benefit program as defined by 18 U.S.C. §24(b), in connection with the delivery of,
or payment for, health care benefits, items, or services by submitting fi*audulent claims to
Medicaid for compound creams never provided to patients, from on or about January 11,2013
through on or about April 21,2017, in the Southem District of Ohio, as charged in Count 2 of the
Indictment.




                                       Jurors' Signatures
 Case: 2:17-cr-00146-ALM Doc #: 89 Filed: 12/19/18 Page: 8 of 20 PAGEID #: 438




                                       LX

SIGNED THIS/g DAY OF Ti&C. 2018.
  Case: 2:17-cr-00146-ALM Doc #: 89 Filed: 12/19/18 Page: 9 of 20 PAGEID #: 439



                                                -9-
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION

UNITED STATES OF AMERICA,
                                                             Case No. 2:17-cr-146
               Plaintiff,
                                                             JUDGE ALGENON L. MARBLEY
       V.



DARRELL BRYANT AND
GIFTY KUSI,

               Defendants.



                                       VERDICT FORM


                                            Count III


       We the jury, in the above entitled case, unanimously find the Defendant, Darrell Bryant


                              Not Guilty                             Guilty

knowingly and willfully executing and attempting to execute a scheme or artifice to defmud a
health care benefit program as defined by 18 U.S.C. §24(b) in connection with the deliveryof, or
paymentfor, health care benefits, items, or servicesby submittingfmudulent claims to Medicaid
for compound creams that were not medically necessary, because it was not requested to be filled
by the patient, and/ or it was not legitimately prescribed by a physician, fi-om on or about January
11,2013 through on or about April 21,2017, in the Southem District of Ohio, as charged in
Count 3 of the Indictment.

                                       Jurors* Signatures
Case: 2:17-cr-00146-ALM Doc #: 89 Filed: 12/19/18 Page: 10 of 20 PAGEID #: 440



                                      -10-




SIGNED THISDAY OFJ2^2018.
 Case: 2:17-cr-00146-ALM Doc #: 89 Filed: 12/19/18 Page: 11 of 20 PAGEID #: 441



                                               -11-
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION


UNITED STATES OF AMERICA,
                                                            Case No. 2:17-cr-146
               Plaintiff,
                                                            JUDGE ALGENON L. MARBLEY
       V.



DARRELL BRYANT AND
GIFTY KUSI,

               Defendants.



                                       VERDICT FORM


                                            Count III


       We the jury, in the above entitled case, unanimously find the Defendant, Gifly Kusi


                              Not Guilty                            Guilty

knowingly and willfully executing and attempting to execute a scheme or artifice to defraud a
health care benefit program as defined by 18 U.S.C. §24(b) in connection with the delivery of, or
payment for, health care benefits, items, or services by submitting fi'audulent claims to Medicaid
for compoimd creams that were not medically necessary, because it was not requested to be filled
by the patient, and/ or it was not legitimately prescribed by a physician, from on or about January
11,2013 through on or about April 21,2017, in the Southem District of Ohio, as charged in
Count 3 of the Indictment.




                                       Jurors* Signatures
Case: 2:17-cr-00146-ALM Doc #: 89 Filed: 12/19/18 Page: 12 of 20 PAGEID #: 442



                                     -12-      .   y




SIGNED TfflS/^ ISaY OPMi, 2018.
 Case: 2:17-cr-00146-ALM Doc #: 89 Filed: 12/19/18 Page: 13 of 20 PAGEID #: 443



                                     -13-
                       FOR THE SOUTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION

UNITED STATES OF AMERICA,
                                                           Case No. 2:17-cr-146
              Plaintiff,
                                                           JUDGE ALGENON L. MARBLEY
       V.



DARRELL BRYANT AND
GIFTY KUSI,

              Defendants.



                                      VERDICT FORM


                                           Count rv


       We the jury, in the above entitled case, unanimously find the Defendant, Darrell Bryant


                             Not Guilty                           Guilty

of knowingly and willfully executing and attempting to execute a scheme or artifice to defraud a
health care benefit program as defined by 18 U.S.C. §24(b), in connection with the delivery of,
or payment for, health care benefits, items, or services by submitting firaudulent claims to
Medicaid for individual counseling services that were not provided, or provided in a group
setting, fi-om on or about December 18,2015 through on or about April 21,2017, in the Southern
District of Ohio, as charged in Count 4 of the Indictment.



                                      Jurors' Signatures
Case: 2:17-cr-00146-ALM Doc #: 89 Filed: 12/19/18 Page: 14 of 20 PAGEID #: 444



                                     -14-




                •oL
SIGNED THIS^ DAY OFJ2^ 2018.
 Case: 2:17-cr-00146-ALM Doc #: 89 Filed: 12/19/18 Page: 15 of 20 PAGEID #: 445



                                             -15-
                       FOR THE SOUTHERN DISTRICT OF OHIO
                                EASTERN DIVISION

UNITED STATES OF AMERICA,
                                                           Case No. 2:17-cr-146
              Plaintiff,
                                                          JUDGE ALGENON L. MARBLEY
       V.



DARRELL BRYANT AND
GIFTY KUSI,

              Defendants.



                                      VERDICT FORM


                                          Count IV


       We the jury, in the above entitled case, unanimously find the Defendant, Gifty Kusi


                             Not Guilty                           Guilty

ofknowingly and willfully executing and attempting to execute a scheme or artifice to defraud a
health care benefit program as defined by 18 U.S.C. §24(b), in connection with the delivery of,
or payment for, health care benefits, items, or services by submitting fraudulent claims to
Medicaid for individual coimselingservices that were not provided, or provided in a group
setting, fi-om on or about December 18,2015 through on or about April 21,2017, in the Southern
District of Ohio, as charged in Count 4 of the Indictment.



                                     Jurors' Signatures
 Case: 2:17-cr-00146-ALM Doc #: 89 Filed: 12/19/18 Page: 16 of 20 PAGEID #: 446



                                       -16-




SIGNED TfflS /£ DAY OF PgC 2018.
 Case: 2:17-cr-00146-ALM Doc #: 89 Filed: 12/19/18 Page: 17 of 20 PAGEID #: 447



                                               -17-
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION


UNITED STATES OF AMERICA,
                                                            Case No. 2:17-cr-146
               Plaintiff,
                                                            JUDGE ALGENON L. MARBLEY
       V.



DARRELL BRYANT AND
GIFTV KUSI,

               Defendants.



                                       VERDICT FORM


                                            Count V


       We the jury, in the above entitled case, unanimously find the Defendant, Darrell Bryant


                              Not Guilty                             Guilty

knowingly and willfully executing and attempting to execute a scheme or artifice to defraud a
health carebenefit program as defined by 18 U.S.C. § 24(b) in connection with thedelivery of,
or payment for, health carebenefits, items, or services by submitting fiaudulent claims to
Medicaid forcounseling services by unqualified individuals, when there was no proper
supervising physician, in connection with the delivery of, or paymentfor, health care benefits,
items, or services, fi-om on or about December 18,2015 through on or about April 21,2017, in
the Southem District of Ohio, as charged in Count 5 ofthe Indictment.



                                      Jurors' Signatures
                                           —   —       -O       /I
Case: 2:17-cr-00146-ALM Doc #: 89 Filed: 12/19/18 Page: 18 of 20 PAGEID #: 448



                                      -18-




 (/                                          £/




SIGNED TfflS/g DAY OF         2018.
 Case: 2:17-cr-00146-ALM Doc #: 89 Filed: 12/19/18 Page: 19 of 20 PAGEID #: 449



                                               -19-
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION

UNITED STATES OF AMERICA,
                                                            Case No. 2;17-cr-146
               Plaintiir,
                                                            JUDGE ALGENON L. MARBLEY
       V.



DARRELL BRYANT AND
GIFTY KUSI,

               Defendants.



                                       VERDICT FORM


                                            Count V

       We the jury, in the above entitled case, unanimously find the Defendant, Gifty Kusi


                              Not Guilty                            Guilty

knowingly and willfully executing and attempting to execute a scheme or artifice to defraud a
health care benefit program as defined by 18 U.S.C. § 24(b) in connection with the delivery of,
or payment for, health care benefits, items, or services by submitting fraudulent claims to
Medicaid for counseling services by unqualified individuals, when there was no proper
supervising physician, in connection with the delivery of, or payment for, health care benefits,
items, or services, from on or about December 18,2015 through on or about April 21,2017, in
the Southem District of Ohio, as charged in Coimt 5 of the Indictment.



                                       Jurora' Signatures
Case: 2:17-cr-00146-ALM Doc #: 89 Filed: 12/19/18 Page: 20 of 20 PAGEID #: 450



                                     =20=




SIGNED THIS/g DAY OF^£±_, 2018.
